



EXHIBIT 10.15


PNC Investment Corp. Benefit Funding Trust I AMENDED AND RESTATED RABBI TRUST
AGREEMENT


This Amended and Restated Trust Agreement (the “Trust Agreement” or “Agreement”)
made this 15th day of August, 2017(the “Effective Date”), by and between The PNC
Financial Services Group, Inc. (hereinafter referred to as the “Company”), a
Pennsylvania corporation, and Matrix Trust Company (“Matrix Trust”), as trustee
(hereinafter referred to as the “Trustee”);


WHEREAS, Company has adopted and maintains the nonqualified deferred
compensation plan(s) (hereinafter referred to as the “Plan”) as listed in
Appendix A;


WHEREAS, Company has incurred or expects to incur liability under the terms of
such Plan with respect to the individuals participating in such Plan;


WHEREAS, the Company’s wholly-owned subsidiary, PNC Investment Company, LLC
(formerly known as PNC Investment Corp.), has previously established and
maintained a trust (hereinafter call the ”Trust”) and together with the Company
has contributed to the Trust assets that are held in accordance with a trust
agreement between The Bryan Mawr Trust Company (formerly known as Hershey Trust
Company) (the "Former Trustee") and PNC Investment Corp., as amended and
restated effective November 3, 2005 (the “Former Trustee Agreement”), to provide
a source of funds to assist in the meeting of liabilities under the Plan;


WHEREAS, by resolution dated June 29, 2017, PNC Investment Company, LLC has
transferred all of its rights, interests, liabilities, obligations and duties
under the Trust to the Company;


WHEREAS, the Former Trustee Agreement does not prohibit the removal of the
Former Trustee and the appointment of a successor trustee;


WHEREAS, the Former Trustee Agreement permits the amendment of the Trust in
accordance with the terms thereof;


WHEREAS, the Company has removed the Former Trustee as the trustee of the Trust
and appointed Matrix Trust Company as the successor trustee and Matrix Trust
Company accepts such appointment, all as of the Effective Date;


WHEREAS, the Company desires to continue the Trust, as amended and restated
herein, under the terms of which assets transferred from the Former Trustee and
new contributions shall be held therein, subject to the claims of Company's
creditors in the event of Company's Insolvency, as herein defined, until paid to
Plan participants and their beneficiaries in such manner and at such times as
specified in the Plan;


WHEREAS, it is the intention of the parties that this Trust shall continue to
constitute an unfunded arrangement and shall not affect the status of the Plan
as an unfunded plan maintained for the purpose of providing deferred
compensation for a select group of management or highly compensated employees
for purposes of Title I of the Employee Retirement Income Security Act of 1974,
as amended;


WHEREAS, it is the intention of the Company to make further contributions to the
Trust, as required, to provide itself with a source of funds to assist it in the
meeting of its liabilities under the Plan; and


WHEREAS, the Company hereby represents and warrants that (i) the amendment and
restatement reflected herein does not conflict with the terms of the Plan, (ii)
no Change in Control, as defined in the Former Trustee Agreement, has occurred
since the effective date of the Former Trustee Agreement, and (iii) no Change in
Control Period, as defined in the Former Trustee Agreement, exists as of the
Effective Date;


NOW, THEREFORE, the parties do hereby amend and restate the Former Trustee
Agreement and agree that the Trust shall be comprised, held and disposed of as
follows:









--------------------------------------------------------------------------------





Section 1. Establishment of Trust.
(a)
The Company has caused the Former Trustee to transfer all assets held in the
Trust to the Trustee, which shall become the principal of the Trust to be held,
administered and disposed of by Trustee as provided in this Trust Agreement.



(b)
The Trust hereby established shall be revocable by Company; it shall become
irrevocable upon a Change in Control, as defined herein.



(c)
The Trust is intended to continue to be a grantor trust, of which Company is the
grantor, within the meaning of subpart E, part I subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.



(d)
The principal of the Trust, and any earnings thereon, shall be held separate and
apart from other funds of Company and shall be used exclusively for the uses and
purposes of Plan participants and general creditors as herein set forth. Plan
participants and their beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust. Any rights created
under the Plan and this Trust Agreement shall be mere unsecured contractual
rights of Plan participants and their beneficiaries against Company. Any assets
held by the Trust will be subject to the claims of Company's general creditors
under federal and state law in the event of Insolvency, as defined in Section
3(a) herein.



(e)
Upon a Change in Control, Company shall make an irrevocable contribution to the
Trust in an amount that is sufficient to pay each Plan participant or
beneficiary the benefits to which Plan participants or their beneficiaries would
be entitled pursuant to the terms of the Plan as of the date on which the Change
in Control occurred.



(f)
The administration of the Trust shall be subject to all of the terms and
conditions of the Operational Guidelines attached hereto as Appendix B, which
are hereby incorporated by reference. Notwithstanding anything to the contrary
set forth in this Agreement, the Trustee may amend the Operational Guidelines at
any time upon written notice to the Company.



Section 2.
Payments to Plan Participants and Their Beneficiaries.
(a)
Company may (i) make all payments directly to the Plan participants and their
beneficiaries in accordance with the terms of the Plan and (ii) make provisions
for the reporting and withholding of any federal, state or local taxes that may
be required to be withheld with respect to the payment of benefits pursuant to
the terms of the Plan and shall pay amounts withheld to the appropriate taxing
authorities. For the avoidance of doubt, the Trustee shall have no duties with
respect to the provisions of this Section 2, subsection (a) to the extent
Company performs such duties. The Company may request reimbursement for payments
made pursuant to this Section 2, subsection (a) as set forth in Section 4 below.



(b)
The Company shall deliver to the Trustee a schedule (the “Payment Schedule”)
that indicates the amounts payable with respect to each Plan participant (and
his or her beneficiaries), that provides a formula or other instructions
acceptable to the Trustee for determining the amounts so payable, the form in
which such amount is to be paid (as provided for or available under the Plan),
and the time of commencement for payment of such amounts. Should the Company
elect not to proceed as set forth in Section 2, subsection (a), and except as
otherwise provided herein, the Trustee shall make payments to the Plan
participants and their beneficiaries in accordance with such Payment Schedule.
With respect to payments made directly by the Trustee, the Trustee shall make
provisions for the reporting and withholding of any federal or state taxes that
may be required to be withheld with respect to the payment of benefits pursuant
to the terms of the Plan and shall pay amounts withheld to the appropriate
taxing authorities or determine that such amounts have been reported, withheld
and paid by the Company. In order to facilitate payment of taxes with respect to
Plan payments made directly by the Trustee, the Trustee may transfer cash to any
service provider, including a payroll agent, retained and designated by the
Company to remit and report required taxes thereon (including federal, state and
local taxes). Such paying agent services may be provided by Company at no cost
to the Trust, and in the event the Company provides such services, the Trustee
shall transfer cash to the Company not as a reversion of Trust assets to the










--------------------------------------------------------------------------------





Company but solely for the Company to remit and report taxes withheld. Upon
transferring such amounts to such paying agent (including the Company), the
Trustee shall have no further responsibility with respect to remitting or
reporting such tax payments. The Company shall, or shall cause any paying agent,
to timely remit and report such withholding taxes and to provide the Trustee
with such evidence of the remittance and reporting of taxes as the Trustee shall
require. Until the Company notifies the Trustee otherwise in writing, it is
hereby acknowledged that the Company will be the paying agent for the remitting
and reporting of tax payments with respect to Plan payments made directly by the
Trustee.


(c)
The entitlement of a Plan participant or his or her beneficiaries to benefits
under the Plan shall be determined by Company or such party as it shall
designate under the Plan, and any claim for such benefits shall be considered
and reviewed under the procedures set out in the Plan.



(d)
As set forth in Section 2, subsection (a) above, Company may make payment of
benefits directly to Plan participants or their beneficiaries as they become due
under the terms of the Plan. Company shall notify Trustee of its decision to
make payment of benefits directly prior to the time amounts are payable to
participants or their beneficiaries. In addition, if the principal of the Trust,
and any earning thereon, are not sufficient to make payments of benefits in
accordance with the terms of the Plan as indicated to the Trustee on the Payment
Schedule, Company shall make the balance of each such payment as it falls due.



Section 3.
Trustee Responsibility Regarding Payments to Trust Beneficiary When Company is
Insolvent.
(a)
Trustee shall cease payment of benefits to Plan participants and their
beneficiaries if the Company is Insolvent. Company shall be considered
"Insolvent" for purposes of this Trust Agreement if (i) Company is unable to pay
its debts as they become due, or (ii) Company is subject to a pending proceeding
as a debtor under the United States Bankruptcy Code, or (iii) Company is
determined to be insolvent by any federal and/or state regulatory agency.



(b)
At all times during the continuance of this Trust, as provided in Section 1(d)
hereof, the principal and income of the Trust shall be subject to claims of
general creditors of Company under federal and state law as set forth below.



(1)
The Board of Directors and the Chief Executive Officer (or, if there is no Chief
Executive Officer, the highest ranking officer of the Company) shall have the
duty to inform Trustee in writing of Company's Insolvency. If a person claiming
to be a creditor of Company alleges in writing to Trustee that Company has
become Insolvent, the Trustee shall request the Company to provide a certificate
concerning the Company’s Insolvency from one of the parties identified in this
subsection (b)(1), and pending receipt of such certificate, the Trustee shall
discontinue payment of benefits to Plan participants or their beneficiaries.



(2)
Unless Trustee has actual knowledge of Company's Insolvency, or has received
notice from Company or a person claiming to be a creditor alleging that Company
is Insolvent, Trustee shall have no duty to inquire whether Company is
Insolvent. Trustee may in all events rely on a certificate concerning the
Company’s solvency provided by one of the parties identified in subsection
(b)(1) above.



(3)
If at any time Trustee has received a certificate stating that that Company is
Insolvent, Trustee shall discontinue payments to Plan participants or their
beneficiaries and shall hold the assets of the Trust for the benefit of
Company's general creditors. Nothing in this Trust Agreement shall in any way
diminish any rights of Plan participants or their beneficiaries to pursue their
rights as general creditors of Company with respect to benefits due under the
Plan or otherwise.



(4)
Trustee shall resume the payment of benefits to Plan participants or their
beneficiaries in accordance with Section 2 of this Trust Agreement only after
Trustee has received a certificate from one of the parties identified in
subsection (b)(1) that Company is not Insolvent (or is no longer Insolvent).



(c)
Provided that there are sufficient assets, if Trustee discontinues the payment
of benefits from the Trust pursuant to Section 3(b) hereof and subsequently
resumes such payments, the first payment following such discontinuance shall
include the aggregate amount of all payments due to Plan participants or their
beneficiaries under the terms of the Plan for the period of such discontinuance,
less the aggregate amount of any payments made to Plan participants






--------------------------------------------------------------------------------







or their beneficiaries by Company in lieu of the payments provided for hereunder
during any such period of discontinuance.


Section 4.
Payments to Company.
The Company shall periodically submit to the Trustee a written request for
reimbursement of the payments made pursuant to Section 2, subsection (a),
including a schedule that indicates the amounts paid with respect to each Plan
participant (and his or her beneficiaries) and the date of payment. The Company
agrees that it will submit all claims for reimbursement no later than the 30th
day immediately following the calendar quarter during which it has advanced
monies on behalf of the Trust as set forth in Section 2, subsection (a). The
Trustee shall, as soon as reasonably possible after receipt of such
reimbursement request, but in no event later than 30 calendar days following
receipt, direct the requested payment to the Company, without interest. The
amount of the reimbursement shall in all cases be limited to the assets of the
Trust and shall not be secured by any assets of the Trust. In addition, Trustee
shall also be authorized to transfer Trust assets to a paying agent or similar
service provider (which may include the Company) to facilitate the payment and
reporting of withholding taxes in accordance with the provisions set forth in
Section 2, subsection (b). Except as provided in Section 3 or this Section 4 or
otherwise explicitly provided by this Trust Agreement, after the Trust has
become irrevocable, Company shall have no right or power to direct Trustee to
return to Company or to divert to others any of the Trust assets before all
payment(s) of benefits have been made to Plan participants and their
beneficiaries pursuant to the terms of the Plan.


Section 5.
Investment Authority.
(a)
The Trust may hold assets of any kind, including shares of any registered
investment company, whether or not the Trustee or any of its affiliates is an
advisor to, or other service provider to, such investment company and receives
compensation from such investment company for the services provided (which
compensation shall be in addition to the compensation of the Trustee under this
Trust.) The Company acknowledges that shares in any such investment company are
not obligations of the Trustee or any other bank, are not deposits and are not
insured by the Federal Deposit Insurance Corporation (the “FDIC”), the Federal
Reserve or any other governmental agency. Notwithstanding the foregoing, in no
event may Trustee invest in securities (including stock or rights to acquire
stock) or obligations issued by Company, other than a de minimis amount held in
common investment vehicles in which Trustee invests. All rights associated with
assets of the Trust shall be exercised by Trustee or the person designated by
Trustee, and shall in no event be exercisable by or rest with Plan participants,
except that voting and dividend rights with respect to Trust assets will be
exercised by Company.



(b)
Company shall have the right, at any time and from time to time, in its sole
discretion, to direct Trustee as to the investment and reinvestment of all or
specified portions of Trust assets and the income therefrom and to appoint an
investment manager or investment managers to direct Trustee as to the investment
and reinvestment of all or specified portions thereof. As of the execution of
this Trust Agreement, and until Trustee is notified otherwise in writing,
Company shall be solely responsible for directing the investment and
reinvestment of all Trust assets.



(c)
Trustee shall have no responsibility for the selection of investment options, if
applicable, under the Trust and shall not render investment advice to any person
in connection with the selection of such options. Company shall direct Trustee
as to the investment options in which the Trust shall be invested during the
term of the Trust.



(d)
Trustee may hold that portion of the Trust Fund as is appropriate, for the
ordinary administration and for the disbursement of funds in cash, without
liability for interest notwithstanding Trustee's receipt of "float" from such
uninvested cash, by depositing the same in any bank (including deposits which
bear a reasonable rate of interest in a bank or similar financial institution
supervised by the United States or a State, even where a bank or financial
institution is the Trustee, or is otherwise a fiduciary of the Plan) subject to
the rules and regulations governing such deposits, and without regard to the
amount of such deposit.



(e)
The parties hereto acknowledge that the Trust fund may be invested in, among
other securities, shares of






--------------------------------------------------------------------------------







various mutual or other funds, some or all of which may from time to time enter
into arrangements to pay fund, shareholder servicing, sub-transfer agent, 12b-1,
finders fees, or similar fees to eligible recipients (all such fees referred to
herein as “Fund Service Fees”). The Company hereby represents that it has
reviewed with its legal counsel the collection of Fund Service Fees paid by the
funds in which the Trust fund is invested, and has determined that it is
permissible to collect the Fund Service Fees and apply them to reduce certain
expenses of the Plan or Trust, such as recordkeeping expenses. The Company
hereby directs the Trustee, and the Trustee hereby agrees, to provide services
in connection with negotiating and/or collecting the Fund Service Fees payable
by the funds in which the Trust fund is invested. It is further agreed that: (i)
as compensation for its services, the Trustee shall be entitled to a fee as
agreed upon between the parties; (ii) in no event shall the Trustee have any
obligation to take any action to enforce collection in the event a fund fails to
remit Fund Service Fees ; (iii) to the extent a registered broker-dealer is
required by a mutual fund in order for Fund Service Fees to be paid, the Trustee
may use its affiliated broker in the collection process and compensate such
affiliated broker as the Trustee, in its sole discretion, deems appropriate;
(iv) the Trustee (in its corporate capacity) shall proceed diligently to enter
into necessary arrangements and agreements with the funds to collect the
available Fund Service Fees, provided such arrangements and agreements are
reasonably satisfactory to the Trustee, but the Trustee does not represent or
guarantee that arrangements and agreements can or will be made with respect to
all funds held in the Trust; (v) to the extent the arrangements and agreements
with the funds require that the Trustee rely on information or services provided
by the Company and/or the Plan recordkeeper, the Trustee shall be fully
protected in relying on the accuracy and completeness of such information and
the performance of such services in a manner entitling the Trustee to collect
the available Fund Service Fees on behalf of the Trust; and (vi) the Company
hereby confirms that the Trustee shall be indemnified by it as provided in this
Agreement in connection with providing the services described in this Agreement.
Until directed otherwise in writing by the Company, the Trustee is directed to
hold the Fund Service Fees collected by the Trustee uninvested and remit them
from time to time: (a) to the Plan recordkeeper to be applied against
recordkeeping and other Plan expenses, provided that the Trustee shall not be
responsible for the application of such funds by the recordkeeper; and/or (b) to
the Trustee to be applied against fees and expenses due and payable under this
Agreement. The Company agrees to notify the Trustee of any changes to the fund
investment options for the Plan so that the Trustee may undertake to negotiate
and/or collect the Fund Service Fees associated with the new fund investment
options.
Section 6.
Disposition of Income.
During the term of this Trust, all income received by the Trust, net of expenses
and taxes, shall be accumulated and reinvested.


Section 7.
Accounting by Trustee.
Trustee shall keep accurate and detailed records of all investments, receipts,
disbursements, and all other transactions required to be made, including such
specific records as shall be agreed upon in writing between Company and Trustee.
Within 60 days following the close of each calendar year and within 60 days
after the removal or resignation of Trustee, Trustee shall deliver to Company a
written account of its administration of the Trust during such year or during
the period from the close of the last preceding year to the date of such removal
or resignation, setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or receivable being shown separately), and
showing all cash, securities and other property held in the Trust at the end of
such year or as of the date of such removal or resignation, as the case may be.
Such account statements shall be mailed to Company or, if the Company agrees,
delivered via e-mail or other electronic means.


Section 8.
Responsibility of Trustee.
(a)
Trustee shall act with care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of any enterprise of a like
character and with like aims, provided, however, that Trustee shall incur no
liability to any person for any action






--------------------------------------------------------------------------------







taken pursuant to a direction, request or approval given by Company or an
investment manager which is contemplated by, and in conformity with, the terms
of the Plan or this Trust and is given in writing by Company or such investment
manager. In the event of a dispute between Company and a party, Trustee may
apply to a court of competent jurisdiction to resolve the dispute.


(b)
If Trustee undertakes or defends any litigation arising in connection with this
Trust on behalf of the Trust, Company agrees to indemnify Trustee against
Trustee's costs, expenses and liabilities (including, without limitation,
attorneys' fees and expenses) relating thereto and to be primarily liable for
such payments. If Company does not pay such costs, expenses and liabilities in a
reasonably timely manner, Trustee may obtain payment from the Trust.
Notwithstanding the foregoing, the Company’s obligation to provide
indemnification under this subsection (b) shall be contingent upon the party
seeking indemnification (i) providing the Company with prompt written notice of
any claim for which indemnification is sought (provided that the failure to
provide prompt notice shall not relieve the Company’s obligation to provide
indemnification to the extent that the failure does not prejudice the Company),
(ii) allowing the Company to control the defense or settlement of such claim,
provided that the Trustee may (but is not required to) participate in the
assertion or defense of any action or claim which may be asserted against or on
behalf of the Trust and for which it seeks indemnity pursuant to the provisions
of this Section, or it may (but is not required to) assume the assertion or
defense of such claim or action, including the right to settle or compromise any
claim without the consent of the Company, provided that in assuming the
assertion or defense it shall be deemed to have waived its right to
indemnification except in cases where Company has declined to assert or defend
the claim or in cases where a potential conflict of interest exists with respect
to Company’s and/or Company’s appointed counsel asserting or defending the claim
on behalf of Trust, and (iii) reasonably cooperating with the Company, at the
Company’s expense, in connection with such defense or settlement. The Company
shall not have the right, without the Trustee’s written consent, to settle any
claim if such settlement (i) contains a stipulation to or admission or
acknowledgement of, any liability or wrongdoing (whether in contract, tort or
otherwise) or the incurrence of any costs or expenses, on the part of the
Trustee, or (ii) imposes any obligation upon the Trustee. In no event shall
Trustee have any liability or responsibility to undertake, defend or continue
any litigation unless payment of related fees and expenses is ensured to the
reasonable satisfaction of Trustee.



(c)
Trustee, at the expense of the Trust or the Company, may consult with legal
counsel (who may also be counsel for Company generally) with respect to any of
its duties or obligations hereunder.



(d)
Trustee, at the expense of the Trust or the Company, may hire agents,
accountants, actuaries, investment advisors, financial consultants or other
professionals to assist it in performing any of its duties or obligations
hereunder.



(e)
Trustee shall have, without exclusion, all powers conferred on trustees by
applicable law, unless expressly provided otherwise herein, provided, however,
that if an insurance policy is held as an asset of the Trust, Trustee shall have
no power to name a beneficiary of the policy other than the Trust, to assign the
policy (as distinct from conversion of the policy to a different form) other
than to a successor Trustee, or to loan to any person the proceeds of any
borrowing against such policy.



(f)
However, notwithstanding the provisions of Section 8(e) above, Trustee may loan
to Company the proceeds of any borrowing against an insurance policy held as an
asset of the Trust.



(g)
Notwithstanding any powers granted to Trustee pursuant to this Trust Agreement
or to applicable law, Trustee shall not have any power that could give this
Trust the objective of carrying on a business and dividing the gains therefrom,
within the meaning of section 301.7701-2 of the Procedure and Administrative
Regulations promulgated pursuant to the Internal Revenue Code.



(h)
Trustee shall have no responsibility or liability with respect to: (i) the truth
or accuracy of any representation or warranty made in any application or related
document provided to the insurer in connection with the issuance or renewal of
any insurance policies or insurance contracts, including any representation that
the person on whose life an application is being made is eligible to have a
contract issued on his or her life; (ii) the selection or monitoring (ongoing or
periodic) of any insurance policies or insurance contracts held in the Trust or
the insurers issuing such policies or contracts; (iii) the payment of premiums
with respect to such policies or contracts; or (iv) the exercise of any rights
relating to any such policies or contracts except as directed in writing by
Company.



(i)
Upon the expiration of ninety (90) days from the date of Trustee’s annual,
quarterly or any other account, the Trustee shall be forever released and
discharged from all liability and further accountability to Company or any other






--------------------------------------------------------------------------------







person with respect to the accuracy of such accounting and all acts and failures
to act of Trustee reflected in such account, except to the extent that Company
shall, within such 90-day period, file with Trustee specific written objections
to the account or except to the extent the Trustee’s annual, quarterly, or any
other account was based on fraud or misrepresentation by the Trustee. Neither
Company, any participant nor any other person shall be entitled to any
additional or different accounting by Trustee and Trustee shall not be compelled
to file in any court any additional or different accounting unless the Trustee’s
annual, quarterly, or any other account was based on fraud or misrepresentation
by the Trustee. For purposes of regulations promulgated by the FDIC, Trustee’s
account statements shall be sufficient information concerning securities
transactions effected for the Trust, provided that Company, upon written
request, shall have the right to receive at no additional cost written
confirmations of such securities transactions, which shall be mailed or
otherwise furnished by the Trustee within the timeframe required by applicable
regulations.


(j)
Trustee shall have no duty or responsibility not expressly set forth in this
Trust Agreement. By way of example, but without limiting the matters subject to
the foregoing sentence, Trustee shall have no responsibility with respect to the
administration or interpretation of the Plan, payment of Plan benefits other
than from the assets of the Trust, the calculation of tax to be withheld,
reported and/or paid to taxing authorities and (if applicable pursuant to the
fee schedule) withholding, remitting, or reporting to taxing authorities of
taxes other than from payments made with Trust assets to Plan participants and
other than as directed by Company, or maintaining participant records with
respect to the Plan.



Section 9.
Compensation and Expenses of Trustee.
(a)
Company shall pay all administrative and Trustee's fees and expenses on a
monthly basis. If not so paid, the Trustee shall be entitled to deduct such fees
and expenses from the Trust.



(b)
Company shall indemnify and hold Trustee harmless from and against any and all
losses, costs, damages and expenses (including attorney’s fees and
disbursements) of any kind or nature (collectively, “Losses”) imposed on or
incurred by Trustee by reason of its service pursuant to this Trust Agreement,
including any Losses arising out of any threatened, pending or completed claim,
action, suit or proceeding, except to the extent such Losses are caused by the
gross negligence, willful misconduct or bad faith of Trustee. To the extent not
paid by Company, Trustee shall be entitled to deduct such amounts from the
Trust. Notwithstanding the foregoing, the Company’s obligation to provide
indemnification under this subsection (b) shall be contingent upon the party
seeking indemnification

(i)    providing the Company with prompt written notice of any claim for which
indemnification is sought (provided that the failure to provide prompt notice
shall not relieve the Company’s obligation to provide indemnification to the
extent that the failure does not prejudice the Company), (ii) allowing the
Company to control the defense or settlement of such claim with counsel
reasonably acceptable to Trustee, provided that the Trustee may (but is not
required to) participate in the assertion or defense of any action or claim for
which it seeks indemnity pursuant to the provisions of this Section, or it may
(but is not required to) assume the assertion or defense of such claim or
action, including the right to settle or compromise any claim without the
consent of the Company, provided that in assuming the assertion or defense it
shall be deemed to have waived its right to indemnification except in cases
where Company has declined to assert or defend the claim, Company’s appointed
counsel is not reasonably acceptable to Trustee or in cases where a potential
conflict of interest exists with respect to Company’s and/or Company’s appointed
counsel asserting or defending the claim on behalf of Trustee, and (iii)
reasonably cooperating with the Company, at the Company’s expense, in connection
with such defense or settlement. The Company shall not have the right, without
the Trustee’s written consent, to settle any claim if such settlement (i)
contains a stipulation to or admission or acknowledgement of, any liability or
wrongdoing (whether in contract, tort or otherwise) or the incurrence of any
costs or expenses, on the part of the Trustee, or (ii) imposes any obligation
upon the Trustee.


(c)
The provisions of this Section 9 shall survive termination of this Trust
Agreement.



Section 10.
Resignation and Removal of Trustee.
(a)
Trustee may resign at any time by written notice to Company, which shall be
effective sixty (60) days after receipt of such notice unless Company and
Trustee agree otherwise.






--------------------------------------------------------------------------------









(b)
Trustee may be removed by Company on sixty (60) days’ notice or upon shorter
notice accepted by Trustee.



(c)
Upon a Change in Control, as defined herein, Trustee may not be removed, and a
successor Trustee may not be appointed by Company without the written consent of
at least 75% of the participants as of the date of removal or appointment, as
applicable, who were participants as of the day preceding the Change in Control.



(d)
Upon resignation or removal of Trustee and appointment of a successor Trustee,
all assets shall subsequently be transferred to the successor Trustee. To the
extent possible, the transfer shall be completed within 60 days after receipt of
notice of resignation, removal or transfer, unless Company extends the time
limit.



(e)
If Trustee resigns or is removed, a successor shall be appointed, in accordance
with Section 11 hereof, by the effective date of resignation or removal under
paragraph(s) (a) or (b) of this section. If no such appointment has been made,
Trustee may apply to a court of competent jurisdiction for appointment of a
successor or for instructions. All expenses of Trustee in connection with the
proceeding shall be allowed as administrative expenses of the Trust.



Section 11.
Appointment of Successor.


(a)
If Trustee resigns or is removed in accordance with Section 10(a) or (b) hereof,
Company may appoint any third party, such as a bank trust department or other
party that may be granted corporate trustee powers under state law, as a
successor to replace Trustee upon resignation or removal. The appointment shall
be effective when accepted in writing by the new Trustee, who shall have all of
the rights and powers of the former Trustee, including ownership rights in the
Trust assets. The former Trustee shall execute any instrument necessary or
reasonably requested by Company or the successor Trustee to evidence the
transfer.



(b)
The successor Trustee need not examine the records and acts of any prior Trustee
and may retain or dispose of existing Trust assets, subject to Sections 7 and 8
hereof. The successor Trustee shall not be responsible for and Company shall
indemnify and defend the successor Trustee from any claim or liability resulting
from any action or inaction of any prior Trustee or from any other past event,
or any condition existing at the time it becomes successor Trustee.



Section 12.
Amendment or Termination.
(a)
This Trust Agreement may be amended by a written instrument executed by Trustee
and Company. Notwithstanding the foregoing, no such amendment shall conflict
with the terms of the Plan or shall make the Trust revocable after it has become
irrevocable in accordance with Section 1(b) hereof.



(b)
The Trust shall not terminate until the date on which Plan participants and
their beneficiaries are no longer entitled to benefits pursuant to the terms of
the Plan, unless sooner revoked in accordance with Section 1(b) hereof. Upon
termination of the Trust any assets remaining in the Trust shall be returned to
Company.



(c)
Notwithstanding the provisions of subsection (b) above, upon written approval of
participants or beneficiaries entitled to payment of benefits pursuant to the
terms of the Plan, Company may terminate this Trust prior to the time all
benefit payments under the Plan have been made. All assets in the Trust at
termination shall be returned to Company.



Section 13. Miscellaneous.
(a)
The Trustee shall not be responsible for any lost profits or any special,
indirect or consequential damages in respect of any breach or wrongful conduct
in any way related to this Agreement. The Trustee shall have no liability for
any matters beyond its control such as market loss or diminution, impact of
government regulations,






--------------------------------------------------------------------------------







third-party bankruptcies or otherwise.


(b)
Any provision of this Trust Agreement prohibited by law shall be ineffective to
the extent of any such prohibition, without invalidating the remaining
provisions hereof.



(c)
Benefits payable to Plan participants and their beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.



(d)
This Trust Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware. The parties hereto irrevocably consent to the
exclusive jurisdiction and venue in the applicable federal and/or New York State
courts located in the Borough of Manhattan, New York County, State of New York.



(e)
Trustee represents that it qualifies for FDIC prorata worth pass-through
insurance coverage in accordance with the standards set forth in applicable
federal law and FDIC insurance regulations. If Trustee fails at any time in the
future to so qualify for prorata worth pass-through insurance coverage, it will
promptly notify Company.



(f)
In no event will Trustee have any obligation to provide, and in no event will
Trustee provide, any legal, tax, accounting, audit or other advice to Company
with respect to the Plan or this Trust. Company acknowledges that it will rely
exclusively on the advice of its accountants and/or attorneys with respect to
all legal, tax, accounting, audit and other advice required or desired by
Company with respect to the Plan or this Trust. Company acknowledges that
Trustee has not made any representations of any kind, and will not make any
representations of any kind, concerning the legal, tax, accounting, audit or
other treatment of the Plan or this Trust.



(g)
Company acknowledges that Trustee is not an advisor concerning or a promoter
with respect to the Plan or the Trust, but merely is a service provider offering
the Trust services expressly set forth in this Agreement. In particular, Company
acknowledges that Trustee is not a joint venture or partner with Company’s
accountants, auditors, consultants or with any other party, with respect to the
Plan or this Trust, and that Trustee and Company’s accountants, auditors and
consultants at all times remain independent parties dealing at arm’s length, and
independently, with each other and with Company.



(h)
Company represents and warrants that the Plan and the administration thereof and
the establishment of this Trust comply with applicable law and shall continue to
be in compliance therewith.



(i)
Trustee shall have no liability for any losses arising out of delays in
performing the services which it renders under this Trust Agreement which result
from events beyond its control, including without limitation, interruption of
the business of Trustee due to acts of God, acts of governmental authority, acts
of war, riots, civil commotions, insurrections, labor difficulties (including,
but not limited to, strikes and other work slippages due to slow-downs), or any
action of any courier or utility, mechanical or other malfunction, or electronic
interruption.



(j)
Any notice, demand, consent, election, offer, approval, request or other
communication (collectively, a “Notice”) required or permitted under this
Agreement must be in writing and either delivered personally, by a nationally
recognized overnight courier, or sent by certified or registered mail, postage
prepaid, return receipt requested. A Notice must be addressed to a Party as
follows:



Matrix Trust Company 717 17th Street, Suite 1300
Denver, CO 80202
Attn: Senior Vice President


With a copy to:
Broadridge Financial Solutions, Inc
     2 Journal Square Plaza
     Jersey City, NJ 07306
     Attn: General Counsel









--------------------------------------------------------------------------------





Matrix Trust Company
P.O. Box 52129 Phoenix, AZ 85072-2129
Attn: Vice President




To Company:


The PNC Financial Services Group, Inc.
Attention: Executive Services Department
One PNC Plaza
249 Fifth Avenue, 21st Floor Mailstop: P1-POPP-21-B Pittsburgh, PA 15222
Fax: 412-762-9152




(k)
For purposes of this Trust, Change in Control shall mean:



(1)
Any Person becomes the beneficial owner (within the meaning of Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of 20% or more of either
(x) the then-outstanding shares of common stock (the “Outstanding PNC Common
Stock”) or (y) the combined voting power of the then- outstanding voting
securities of PNC entitled to vote generally in the election of directors (the
“Outstanding PNC Voting Securities”). The following acquisitions will not
constitute a Change in Control for purposes of this definition: (1) any
acquisition directly from PNC, (2) any acquisition by PNC, (3) any acquisition
by any employee benefit plan (or related trust) sponsored or maintained by PNC
or any company controlled by, controlling or under common control with PNC (an
“Affiliated Company”), (4) any acquisition pursuant to an Excluded Combination
(as defined below) or (5) an acquisition of beneficial ownership representing
between 20% and 40%, inclusive, of the Outstanding PNC Voting Securities or
Outstanding PNC Common Stock if the Incumbent Board (as defined below) as of
immediately prior to any such acquisition approves such acquisition either prior
to or immediately after its occurrence;



(2)
Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board
(excluding any Board seat that is vacant or otherwise unoccupied). For purposes
of this definition, any individual becoming a director subsequent to the date
hereof whose election, or nomination for election by the shareholders of PNC,
was approved by a vote of at least two-thirds of the directors then comprising
the Incumbent Board will be considered as though such individual was a member of
the Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;



(3)
Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving PNC or any of its subsidiaries, a
sale or other disposition of all or substantially all of the assets of PNC, or
the acquisition of assets or stock of another entity by PNC or any of its
subsidiaries (each, a “Business Combination”). A transaction otherwise meeting
the definition of Business Combination will not be treated as a Change in
Control if following completion of the transaction all or substantially all of
the beneficial owners of the Outstanding PNC Common Stock and the Outstanding
PNC Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 60% of the then-outstanding
shares of common stock (or, for a non-corporate entity, equivalent securities)
and the combined voting power of the then-outstanding voting securities entitled
to vote generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns PNC or all or substantially all of PNC’s assets
either directly or through one or more subsidiaries) in substantially the






--------------------------------------------------------------------------------







same proportions as their ownership immediately prior to such Business
Combination of the Outstanding PNC Common Stock and the Outstanding PNC Voting
Securities, as the case may be (such a Business Combination, an “Excluded
Combination”); or


(4)
Approval by the shareholders of PNC of a complete liquidation or dissolution of
PNC.



(5)
For purposes of this subsection (k), the following definitions shall apply:



i.
“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934.



ii.
“PNC” means The PNC Financial Services Group, Inc. and its Subsidiaries.



iii.
“Subsidiary” means an entity which is a member of a “controlled group” or under
“common control” with PNC as determined under Section 414(b) or (c) of the
Internal Revenue Code except that an entity shall be deemed to be in a
controlled group or under common control with PNC for this purpose if PNC either
directly or indirectly owns at least 50% (or 20% with legitimate business
criteria) of the total combined voting power of all classes of stock (or similar
interests) of such entity or would otherwise satisfy the definition of service
recipient under Section 409A of the Internal Revenue Code.



(l)
The Board of Directors of Company as constituted immediately prior to the
consummation of a Change in Control and the Chief Executive Officer of Company
shall have the duty to inform Trustee in writing of the occurrence of a Change
in Control. Trustee may rely exclusively on this writing and shall have no duty
to inquire whether a Change in Control has taken place or to make any
determination as to whether a Change in Control has occurred.



Section 14. Confidentiality.


(a)
Definitions. In connection with this Agreement, including without limitation the
evaluation of new services contemplated by the parties to be provided by Trustee
under this Agreement, information will be exchanged between Trustee and Plan.
Trustee shall provide information that may include, without limitation,
confidential information relating to the Trustee’s products, trade secrets,
strategic information, information about systems and procedures, confidential
reports, Plan information, vendor and other third party information, financial
information including cost and pricing, sales strategies, computer software and
tapes, programs, source and object codes, and other information that is provided
under circumstances reasonably indicating it is confidential (collectively, the
“Trustee Information”), and Plan shall provide information required for Plan to
use the services received or to be received, including Plan information, which
may include Personal Information (defined below), to be processed by the
services, and other information that is provided under circumstances reasonably
indicating it is confidential (“Plan Information”) (the Trustee Information and
the Plan Information collectively referred to herein as the “Information”).
Personal Information that is exchanged shall also be deemed Information
hereunder. “Personal Information” means personal information about an
identifiable individual including, without limitation, name, address, contact
information, age, gender, income, marital status, finances, health, employment,
social security number and trading activity or history. Personal Information
shall not include the name, title or business address or business telephone
number of an employee of an organization in relation to such individual’s
capacity as an employee of an organization. The Information of each party shall
remain the exclusive property of such party.



(b)
Obligations. The receiver of Information (the “Receiver”) shall keep any
Information provided by the other party (the “Provider”) strictly confidential
and shall not, without the Provider’s prior written consent, disclose such
Information in any manner whatsoever, in whole or in part, and shall not
duplicate, copy or reproduce such Information, including, without limitation, by
means of photocopying or transcribing of voice recording, except in accordance
with the terms of this Agreement. The Receiver shall only use the Information as
reasonably required to carry out the purposes of this Agreement.



(c)
Disclosure Generally. Trustee and Plan agree that the Information shall be
disclosed by the Receiver only to:

(i)
the employees, agents and consultants of the Plan and the Designated
Representative in connection with






--------------------------------------------------------------------------------







Receiver’s performance or use of the services, as applicable, and (ii) auditors,
counsel, and other representatives of the Plan and Designated Representative for
the purpose of providing assistance to the Receiver in the ordinary course of
Receiver’s performance or use of the services, as applicable. Each party will
take reasonable steps to prevent a breach of its obligations by any employee or
third party.


(d)
Compelled Disclosure. If the Receiver or anyone to whom the Receiver transmits
the Information pursuant to this Agreement becomes legally compelled to disclose
any of the Information, then the Receiver will provide the Provider with prompt
notice before such Information is disclosed (or, in the case of a disclosure by
someone to whom the Receiver transmitted the Information, as soon as the
Receiver becomes aware of the compelled disclosure), if not legally prohibited
from doing so, so that the Provider may seek a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement. If such protective order or other remedy is not obtained, then the
Receiver will furnish only that portion of the Information which the Receiver is
advised by reasonable written opinion of counsel is legally required and will
exercise its reasonable efforts to assist the Provider in obtaining a protective
order or other reliable assurance that confidential treatment will be accorded
to the Information that is disclosed.



(e)
Exceptions. Except with respect to Personal Information, nothing contained
herein shall in any way restrict or impair either party’s right to use, disclose
or otherwise deal with:



(1)
Information which at the time of its disclosure is publicly available, by
publication or otherwise, or which the Provider publicly discloses either prior
to or subsequent to its disclosure to the Receiver;



(2)
Information which the Receiver can show was in the possession of the Receiver,
or its parent, subsidiary or affiliated company, at the time of disclosure and
which was not acquired, directly or indirectly, under any obligation of
confidentiality to the Provider; or



(3)
Information which is independently acquired or developed by the Receiver without
violation of its obligations hereunder.



In addition, each employee of the Receiver shall be free to use for any purpose,
upon completion of the services rendered under this Agreement, any general
knowledge, skill or expertise that (i) is acquired by such employee in
performance of those services, (ii) remains part of the general knowledge of
such employee after access to the tangible embodiment of the Provider’s
Information, (iii) does not contain or include any such Information, and (iv) is
not otherwise specific to the Provider.


(f)
Return or Destroy. Upon the termination of this Agreement for any reason, the
parties shall return to each other, or destroy, any and all copies of
Information of the other that are in their possession relating to the terminated
Agreement, except for any copies reasonably required to maintain such party’s
customary archives or computer back-up procedures, and as otherwise required by
applicable law, rule or regulation. Notwithstanding the foregoing, Trustee shall
have the right to keep one copy of such Information as may be reasonably
required to evidence the fact that it has provided the services to Plan. In the
event that Plan requires Trustee to return any Plan Information, Plan shall pay
Trustee (at the rates set forth in the applicable Schedule, or, if no such rates
are set forth, at Trustee’s then current charges) for Trustee’s actual time
spent and incidental expenses actually incurred in connection with such return.






--------------------------------------------------------------------------------







Section 15. Effective Date.


The effective date of this Amended and Restated Trust Agreement shall be as set
forth above.






[Remainder of page intentionally left blank]







--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the Company and Trustee have executed this Agreement, as of
the date first written above.




Agreed To By:


TRUSTEE:
MATRIX TRUST COMPANY






BY: /s/ Stefanie Armijo   _




NAME: Stefanie Armijo   _




TITLE: Vice President   _


COMPANY:
The PNC Financial Services Group, Inc.


BY: /s/ Peggy Chevako    




NAME: Peggy Chevako




TITLE: Senior Vice President, Director of Benefits Planning and Administration






--------------------------------------------------------------------------------









APPENDIX A
List of Plan(s)


The PNC Financial Services Group, Inc. Supplemental Incentive Savings Plan The
PNC Financial Services Group, Inc. Supplemental Executive Retirement Plan The
PNC Financial Services Group, Inc. ERISA Excess Pension Plan
The PNC Financial Services Group, Inc. Key Executive Equity Plan
The PNC Financial Services Group, Inc. and Affiliates Deferred Compensation Plan
The PNC Financial Services Group, Inc. Director’s Deferred Compensation Plan
The PNC Financial Services Group, Inc. and Affiliates Deferred Compensation and
Incentive Plan


All Change in Control Severance Agreements entered into between The PNC
Financial Services Group, Inc. and individual executives of The PNC Financial
Services Group, Inc.


This Appendix may be updated from time to time by written notice from the
Company to the Trustee, other than after a Change in Control as defined in this
Agreement.





--------------------------------------------------------------------------------







APPENDIX B
Operational Guidelines


Capitalized terms used but not otherwise defined have the meanings given to such
terms in the Agreement.


INSTRUCTIONS
The Trustee must receive instructions from an Instructing Party (as defined
below under “Liquidity”) for each purchase, sale acquisition and disposition.
The Trustee reserves the right not to effect any transaction unless given
sufficient time and information to review and process the transaction. All
purchases, sales, acquisitions and dispositions of assets must be made in
accordance with terms of the Agreement, the Plan and Applicable Law.


LIQUIDITY
Sufficient liquidity must be maintained in accounts to meet foreseeable
obligations of the Trust. The Trustee specifically reserves the right (a) not to
follow any instruction that it reasonably believes would result in insufficient
liquidity (b) not to make any disbursement unless the Investment Manager, Plan
Administrator or other Authorized Person (the “Instructing Party”) has provided
instruction as to the assets to be converted to cash for the purposes of making
such payment, and (c) to sell securities from the Trust to recover any funds
advanced for any trades not settled immediately upon placement.


TRUST ASSETS


Acceptable Assets
Assets are considered to be acceptable assets depending upon the Trustee's
ability to support and administer the asset, the Trustee's proposed
responsibilities with respect to such assets, the type of account, the
availability of the asset to be acquired through the Trustee or an affiliate
(approved for this purpose by the Trustee) and other factors. The Instructing
Party should consult with the Trustee prior to the acquisition of any asset to
determine acceptability of such asset. The following types of assets are
generally acceptable:


(1)
Cash.

(2)
Publicly traded stock listed on a U.S. stock exchange or regularly quoted
over-the-counter.

(3)
Publicly traded bonds listed on a U.S. bond exchange or regularly quoted
over-the-counter.

(4)
Mutual funds that are NSCC and DCC&S eligible.

(5)
Registered limited partnership interests, REITs and similar investments listed
on a U.S. stock exchange or regularly quoted over-the-counter.

(6)
Commercial paper, bankers’ acceptances eligible for rediscounting at the Federal
Reserve, repurchase and reverse repurchase agreements and other “money market”
instruments for which trading and custodial facilities are readily available.

(7)
U.S. Government and U.S. Government Agency issues.

(8)
Municipal securities whose bid and ask values are readily available.

(9)
Federally insured savings accounts, certificates of deposit and bank investment
contracts. The Instructing Party is responsible for determining federal
insurance coverage and limits and for diversifying account assets in accordance
with those limits.

(10)
American Depository Receipts, Eurobonds, and similar instruments listed on a
U.S. exchange or regularly quoted domestically over-the-counter for which
trading and custodial facilities are readily available.

(11)
Life insurance, annuities, and guaranteed investment contracts issued by
insurance companies licensed to do business in one or more states in the U.S.
The Instructing Party is responsible for determining the safety of such
investments and the economic viability of the underwriter and for diversifying
account assets accordingly.



In certain circumstances a particular asset which otherwise may be considered an
acceptable asset may be determined by the Trustee to be unacceptable or
conditionally acceptable.





--------------------------------------------------------------------------------







Unacceptable Assets
Trustee generally cannot acquire or hold the following assets:


(1)
Tangible personal property (e.g., precious metals, gems, works of art, coins,
furniture and other household items, motor vehicles, etc.).

(2)
Foreign currency and bank accounts.

(3)
Short sales.

(4)
Commodity futures and forward contracts.

(5)
Oil, gas and mineral interests.

(6)
Intangible personal property (e.g., patents and rights).

(7)
Unsecured loans.

(8)
Interests in real property.

(9)
Loans secured by first deeds of trust.

(10)
Other secured loans.



Conditionally Acceptable Assets
The Trustee may, but shall not be obligated, to acquire or continue to hold any
of the assets listed below:


(1)
General partnerships.

(2)
Unregistered limited partnerships.

(3)
Other unregistered securities, closely held stock and other securities for which
there is no readily available market, except for qualifying Company securities.

(4)
The securities of the broker/dealer’s corporate entity or its affiliates and
subsidiaries. These securities may be subject to legal and regulatory
prohibitions or restrictions. In any event, no Trust may acquire and hold
securities of the broker/dealer’s corporate entity unless specifically
authorized by the underlying Trust agreement.

(5)
Foreign securities for which trading and custodial facilities are readily
available.

(6)
Options.

(7)
Securities of the Company.

(8)
Any other asset not listed under “Acceptable Assets” or “Unacceptable Assets”
above.



The acquisition and continued retention of the foregoing assets is subject to
providing the Trustee with the cost basis, if any, of any such assets and with a
valuation of the assets on at least an annual basis. The Trustee, in its sole
discretion, may impose other conditions to acquire or hold such assets,
including imposing additional fees.


PROXIES AND OTHER SHAREHOLDER ACTION


Calls, Conversions, Expirations, Tenders, etc.
The Instructing Party must monitor and determine the existence of and initiate
all actions necessary or appropriate in connection with calls, conversions,
tenders, and similar events or transactions relating to Trust assets. The
Trustee will pass on to the Instructing Party any information it receives
regarding such actions.


Proxies
The Instructing Party is responsible for voting proxies and exercising other
shareholder rights with respect to securities under the Instructing Party's
investment authority, and the Trustee shall not vote proxies and exercise other
shareholder rights with respect to any securities held by the Trust, including
Company Securities, unless the Trustee agrees to undertake such responsibility
under a separate written agreement or as otherwise explicitly provided for in
the Trust Agreement. The Instructing Party shall provide the Trustee with
instructions as to where to deliver any proxies it receives and the Trustee will
use commercially reasonable efforts to deliver proxies in a timely manner to
such party. The Trustee is not responsible for ascertaining whether, or how, the
proxies were subsequently voted or disposed of and shall bear no liability for
the actions or inactions relating to voting of proxies by the Plan
Administrator, Company, “named fiduciary” of the Plan, or an Investment Manager.
The Plan Administrator is exclusively responsible for reviewing whether the
provisions of the Trust Agreement and these Operational Guidelines for the
voting of securities and the exercise of other shareholder rights are consistent
with the requirements of the Plan documents and Applicable Law.





--------------------------------------------------------------------------------







Company Securities
If the Trust consists of Company Securities that are not traded on a
recognizable market, or the information necessary to ascertain the fair market
value is not readily available, the Plan Administrator shall provide to the
Trustee the value of such securities for all purposes under the Plan and the
Agreement, and the Trustee shall be entitled to rely upon the value of such
Company Securities provided by the Plan Administrator. If the Plan Administrator
fails or refuses to instruct the Trustee on the value of such Company
Securities, the Trustee, in its sole discretion, may engage an independent
appraiser to determine the fair market value of such Company Security and shall
be entitled to rely upon the value placed upon such Company Security by the
independent appraiser. Any expenses with respect to such appraisal shall be a
charge against the Trust and may be paid from the Trust as provided in the
Agreement.


The Plan Administrator is responsible for providing specific instructions to the
Trustee regarding any acquisition limits applicable to Company Securities as
required by the Plan or Applicable Law.


Company Securities may be accepted only if the Company and Plan Administrator
provide the Trustee with all instructions, representations, and assurances and
other information that the Trustee may in its sole discretion require from time
to time for the proper administration of Company Securities in the Trust. The
Plan Administrator is responsible for providing specific instructions to the
Trustee regarding any acquisition limits applicable to Company Securities as
required by the Plan or Applicable Law. The Company and Plan Administrator, and
not the Trustee, shall be responsible to insure that the Company Securities are
acquired and held under the Plan solely in accordance with all applicable
federal and state securities laws and regulations thereunder and law and
regulation governing the acquisition and holding of employer securities by plans
under ERISA.


Charges
Certain securities may impose charges and penalties on the sale and/or
redemption of such security, including, without limitation, sales load,
redemption, exchange, account, distribution, administrative and other charges.
The Trustee is not responsible for notifying the Company, any Instructing Party
or any other party of the existence, potential or imposition of any such charges
or penalties or to negotiate or attempt to negotiate the reduction, waiver,
rebate or reimbursement of any such charges or penalties; nor shall the Trustee
have any liability or responsibility for any such charges or penalties of any
kind or nature, whether current, deferred or contingent, that are charged or
imposed pursuant to the terms of any securities purchased, held, sold or
redeemed in the Trust, and all such charges and penalties shall be borne by the
Trust unless otherwise provided for.


UNITIZATIONS


In General
The Trustee may provide unitization services for Company Securities or for other
assets, if agreed by the Trustee in a separate written agreement with the Plan
Administrator. Unitization services are not an investment product, but rather an
administrative recordkeeping service that the Trustee provides for the
convenience of the Plan and participants on request, and no person (including
the Company or Plan Administrator) may hold out, market or otherwise indicate
that the unitization service is an investment product whose shares may be
offered to retirement plans and their participants. The Plan Administrator shall
provide the Trustee for approval a copy of any materials to be used by or on
behalf of a Plan which refer to the unitization services before their
distribution or use.


Unitization services are available only if the account to be unitized consists
of assets eligible for daily valuation under the Trustee's procedures, as
determined by the Trustee. In order for the Plan to receive unitization
services, the Plan Administrator is required to provide the Trustee with all
instructions, representations, and assurances and other information that the
Trustee may in its sole discretion require from time to time for the proper
administration of Company Securities in the Trustee. Such instructions shall
include without limitation, instructions with respect to maintaining a cash
component adequate to address anticipated distribution activity, the investment
of the cash component, instructions for placing and settling transactions for
the unitized account, valuation instructions, and accrual of fees and expenses.


Pricing
The Trustee will obtain pricing information from sources believed to be
reliable, but the Trustee shall not be responsible or liable for the accuracy,
completeness, timeliness or correct sequencing of any pricing information
received or for any decision made or action taken in reliance upon such
information. The Trustee makes no warranty of merchantability, warranty of
fitness for a particular purpose, or other warranty of any kind, express or
implied,





--------------------------------------------------------------------------------







regarding the pricing information received or transmitted by the Trustee. If the
Plan Administrator does not, within ninety (90) days of receiving a unitization
statement, notify the Trustee of any objection to the valuation, the unitization
shall be deemed final and the Trustee will have no obligation to correct or
reimburse the net asset value (NAV).


NAV Correction Procedures
The Trustee will apply its customary standards and procedures for NAV
corrections, a copy of which may be provided upon request.


Expenses
Plan expenses can be charged directly to the unitized account. The Plan
Administrator must instruct the Trustee as to any specific fees and expenses to
be accrued in the unitized account and the rates at which such fees and expenses
should be accrued. The Trustee requires five (5) business days advance notice of
any adjustment or termination to fee accruals. The Plan Administrator is
responsible for notifying the Trustee when money comes in or out of the unitized
account and if, as a result of any such money movement, the fee accruals should
be adjusted. From time to time, fee accruals may go negative. On a periodic
basis, Trustee will provide to the Plan Administrator a written account of the
fee accrual(s) for review. The Plan Administrator or Instructing Party is
responsible for reviewing such account and for promptly advising Trustee of any
necessary adjustments.





